APPEAL OF ALLAN H. BOWEN.Bowen v. CommissionerDocket No. 2690.United States Board of Tax Appeals2 B.T.A. 1043; 1925 BTA LEXIS 2191; October 27, 1925, Decided Submitted July 16, 1925.  1925 BTA LEXIS 2191">*2191  Loss incident to the abandonment of a mining claim held to have been sustained in the year in which the claim was abandoned.  N. W. Ellison, Esq., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  GREEN 2 B.T.A. 1043">*1043  Before GREEN, LOVE, and STERNHAGEN.  The taxpayer appeals from the determination of a deficiency in income taxes for the year 1919 in the sum of $2,227.86.  He contends that a loss was sustained in 1919, and that the amount thereof is deductible in that year.  The Commissioner held that the loss occurred in 1918.  FINDINGS OF FACT.  In 1917 the taxpayer leased, and in 1918 purchased, the rights of a locator in a manganese mine in Nevada.  The claim had not been patented, and no annual assessment work was done in 1919.  In the latter part of 1918 the demand for manganese ore fell off, with a consequent material reduction in the price.  The taxpayer in 1919 concluded that it would no longer be profitable to operate the mine, and definitely abandoned it prior to December 31 of that year.  The amount of the loss sustained as the result of such abandonment, the parties agree, was $12,074.12.  The taxpayer deducted1925 BTA LEXIS 2191">*2192  a part thereof on his 1918 return and a part on his 1919 return.  The Commissioner allowed the loss in 1918, and determined a deficiency of $2,227.86 for 1919.  The taxpayer now contends that the loss should be deducted in 1919.  DECISION.  The deficiency determined by the Commissioner is disallowed.  2 B.T.A. 1043">*1044  OPINION.  GREEN: Under the laws of the State of Nevada, as well as the laws of most of the other western States, the locator of a mining claim may lose the claim and all rights therein by abandonment.  ; . This taxpayer abandoned the claim in 1919, and consequently lost all his rights therein in that year.  His loss resulting therefrom, being properly deductible only in the year in which sustained, should be deducted in 1919.